                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


CALVIN MERRITTE,                 )
                                 )
                Plaintiff,       )
                                 )
vs.                              )                   Case No. 15-CV-254-SMY-RJD
                                 )
S.A. GODINEZ, MARC HODGE,        )
STEVEN DUNCAN, MICHAEL LEMKE, )
THOMAS A. SPILLER, DONALD        )
STOLWORTHY, DANIEL DOWNEN,       )
RANDY STEVENSON, WILLIAM LOY,    )
JERRY L. HARPER, JACKIE MILLER,  )
BRYAN L. PERDUE, BRIAN STAFFORD, )
LT. RAY, ELDON COOPER, CHRIS     )
BROOKS, KIM CLEVY, COUNSELOR     )
RAY, and UNKNOWN IDOC STAFF,     )
                                 )
                Defendants.      )


                            MEMORANDUM AND ORDER
YANDLE, District Judge:

       Plaintiff Calvin Merritte, a former inmate of the Illinois Department of Corrections

(“IDOC”), filed this lawsuit pursuant to 42 U.S.C. § 1983, alleging that his constitutional rights

were violated during his incarceration. He is proceeding in this action on an Eighth Amendment

failure to protect claim against Defendants Marc Hodge, Steven Duncan, William Loy, Jerry

Harper, Brian Stafford, and Lt. Ray.

       On April 5, 2018, Plaintiff filed a notice of change of address with the Court, indicating

that he was released on March 30, 2018, and that his new address was 10341 S. Rhodes,

Chicago, Illinois 60628 (Doc. 240). Plaintiff has not made any filings with the Court nor

attempted to contact the Court by any other means since April 2018. He did not respond to


                                           Page 1 of 4
Defendants' Motion for Summary Judgment (Doc. 213), Magistrate Judge Daly's Report and

Recommendation (Doc. 252), or the Defendants' motions in limine (Doc. 246).

       On September 5, 2018, the Court scheduled a telephonic status conference for September

27, 2018 and issued the following warning to Plaintiff (Doc. 254): “Plaintiff is WARNED that

his failure to call-in for the status conference will result in the imposition of sanctions, up to and

including dismissal of this lawsuit with prejudice.” The Order was sent to Plaintiff’s address on

record, and there is no indication that it was unable to be delivered. Defendants appeared at the

hearing by counsel, but Plaintiff failed to appear (Doc. 255).

                                             Discussion

       Federal Rule of Civil Procedure 41(b) provides for the involuntary dismissal of an action

for failure to prosecute or to comply with court orders. Under the Rule, an action may be

dismissed “when there is a clear record of delay or contumacious conduct, or when other less

drastic sanctions have proven unavailing.” Maynard v. Nygren, 332 F.3d 462, 467 (7th Cir.

2003) (quoting Williams v. Chicago Bd. of Educ., 155 F.3d 853, 857 (7th Cir. 1998) (other

citations omitted). Although there is no requirement of graduated sanctions prior to dismissal,

the Court must provide an explicit warning before a case is dismissed. Aura Lamp & Lighting

Inc. v. International Trading Corp., 325 F.3d 903, 908 (7th Cir. 2003) (citing Ball v. City of

Chicago, 2 F.3d 752, 760 (7th Cir. 1993)). Dismissal is the most severe sanction that a court

may apply; as such, its use must be tempered by a careful exercise of judicial discretion. Webber

v. Eye Corp., 721 F.2d 1067, 1069 (7th Cir. 1983).

       The Seventh Circuit has identified several factors that a court should consider before

entering an involuntary dismissal order, including:

       the frequency of the plaintiff’s failure to comply with deadlines; whether the
       responsibility for mistakes is attributable to the plaintiff herself or to the

                                             Page 2 of 4
       plaintiff’s lawyer; the effect of the mistakes on the judge’s calendar; the prejudice
       that the delay caused to the defendant; the merit of the suit; and the consequences
       of dismissal for the social objectives that the litigation represents. Aura Lamp &
       Lighting Inc., 325 F.3d at 908.

A case may also be dismissed under F.R.C.P. 37 if the Court finds “willfulness, bad faith or fault

on the part of the defaulting party.” Brown v. Columbia Sussex Corp., 664 F.3d 182, 190 (7th

Cir. 2011). However, the sanction of dismissal must be “proportionate to the circumstances.”

Collins v. Illinois, 554 F.3d 693, 696 (7th Cir. 2009).

       Dismissal is clearly warranted in this case under Rule 41(b). First, Plaintiff failed to

appear at a scheduled status conference, despite being provided adequate notice of the same. He

failed to notify the Court of his inability to attend or to provide an excuse regarding his failure to

attend. Further, a review of the docket evidences Plaintiff’s lack of interest in litigating this case.

       Plaintiff has not submitted any filings in this case since April 2018. More importantly, he

has failed to respond to Defendants' Motion for Summary Judgment, Magistrate Judge Daly's

Report and Recommendation, and Defendants' motions in limine. On these facts, the Court finds

that Plaintiff’s conduct constitutes bad faith and inexcusable delay. While lesser sanctions may

be available, they would be unavailing as Plaintiff has clearly lost interest in litigating this case.

Moreover, Defendants would be unreasonably prejudiced if this matter were allowed to languish

on the Court’s docket any longer.

                                             Conclusion

       For the foregoing reasons, this matter is DISMISSED WITH PREJUDICE. The Clerk

of Court is DIRECTED to close the case and enter judgment accordingly.




                                              Page 3 of 4
IT IS SO ORDERED.

DATED: October 2, 2018

                                  s/ Staci M. Yandle
                                  STACI M. YANDLE
                                  United States District Judge




                         Page 4 of 4
